            Case 3:20-cv-01882-SI     Document 88      Filed 05/12/21     Page 1 of 2




BRIAN M. BOYNTON
Acting Assistant Attorney General
SCOTT ERIK ASPHAUG
Acting United States Attorney
ALEXANDER K. HAAS
Director, Federal Programs Branch
BRIGHAM J. BOWEN
Assistant Director, Federal Programs Branch
MICHAEL P. CLENDENEN (DC 1660091)
JORDAN L. VON BOKERN (DC 1032962)
Trial Attorneys
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, D.C. 20530
Tel.: (202) 353-0693
Fax: (202) 616-8460

Attorneys for Defendants

                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON
                                   PORTLAND DIVISION




PHILIP WOLFE, et al.,                                 Case No. 3:20-cv-01882-SI

                                                      NOTICE OF SUPPLEMENTAL
                Plaintiffs,                           AUTHORITY


       v.

CITY OF PORTLAND, a municipal
corporation, et al.,

                Defendants.


       Defendants Donald Washington and Alejandro Mayorkas, in their official capacities,

respectfully request that the Court take notice of the attached Opinion and Order issued on May

11, 2021 in Western States Center, Inc. v. U.S. Department of Homeland Security, 20-cv-01175-

1 – NOTICE OF SUPPLEMENTAL AUTHORITY
          Case 3:20-cv-01882-SI        Document 88       Filed 05/12/21    Page 2 of 2




JR (D. Or.). Judge Mosman’s Order dismisses, with prejudice, claims against Federal Defendants

related to the same law enforcement response to protest and unrest in Portland that is broadly at

issue in this case. The Order holds that the claims1 are moot because “circumstances have

changed dramatically” since the fall of 2020 when Judge Mosman considered Plaintiffs’ motion

for preliminary injunction. Order, ECF No. 99 at 1.


Dated: May 12, 2021                                   BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      SCOTT E. ASPHAUG
                                                      Acting United States Attorney

                                                      ALEXANDER K. HAAS
                                                      Director, Federal Programs Branch

                                                      BRIGHAM J. BOWEN
                                                      Assistant Branch Director

                                                      /s/ Michael P. Clendenen
                                                      MICHAEL P. CLENDENEN (DC 1660091)
                                                      JORDAN L. VON BOKERN (DC 1032962)
                                                      Trial Attorneys
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street NW
                                                      Washington, DC 20530
                                                      Tel: (202) 353-0693
                                                      Fax: (202) 616-8460
                                                      Email: michael.p.clendenen@usdoj.gov

                                                      Attorneys for Defendants




1
 Including claims for retaliation in violation of the First Amendment and excessive force in
violation of the Fourth Amendment.
2 – NOTICE OF SUPPLEMENTAL AUTHORITY
